—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated September 23, 1991, as denied its motion to dismiss the action pursuant to CPLR 3211 (a) (7) and granted the plaintiff’s cross motion for leave to serve an amended notice of claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly sustained injury on October 25, 1986, when she fell while descending a stairway in a building owned by the defendant. While the notice of claim, which was filed on December 3, 1986, did not identify the precise location of the incident within the building, the plaintiff provided the necessary facts in her testimony at a hearing pursuant to General Municipal Law § 50-h on February 5, 1987. In addi*607tion, the defendant failed to adequately rebut the plaintiffs claim that she informed two housing authority employees of the incident when the housing project’s management office opened on Monday, October 27, 1986.
Considering the nature of the alleged cause of the plaintiffs fall, i.e., debris on the stairway, the defendant failed to demonstrate that it was prejudiced by any deficiency in the original notice of claim. The Supreme Court therefore did not improvidently exercise its discretion in granting the plaintiffs cross motion for leave to serve an amended notice of claim (see, Caselli v City of New York, 105 AD2d 251, 254). Ritter, J. P., Copertino, Pizzuto and Joy, JJ., concur.